Order, Supreme Court, New York County (Norman Ryp, J.), entered October 1, 1996, which *202denied plaintiff’s motion and defendant’s cross motion for summary judgment in an action to enforce a promissory note, unanimously affirmed, without costs.
There are material issues of fact here, including whether plaintiff’s son was authorized to demand payment on the note in full, if so, whether and when he actually made such a demand, as well as ambiguities in the description of the obligation. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.